259 F.3d 1310 (11th Cir. 2001)
BERNIE HARRY, as Personal Representative of  the Estate of Lisa Normil, deceased, Plaintiff-Appellant,v.WAYNE MARCHANT, M.D., ALI BAZZI, M.D., et al., Defendants-Appellees.
No. 99-13205
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
July 31, 2001

Appeal from the United States District Court  for the Southern District of Florida (No. 99-00786-CV-KMM), K. Michael Moore, Judge.
(Opinion January 10, 2001, 237  F.3d . 1315, 11th Cir., 2001)
Before ANDERSON, Chief Judge, TJOFLAT,  EDMONDSON,  BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT :

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.